Citation Nr: 0820573	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  98-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in June 2007 
when it was remanded for additional evidentiary development 
and to cure a procedural defect.  Also before the Board in 
June 2007 was the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
At that time, the Board determined that new and material 
evidence had been received and reopened the claim and 
remanded it to the RO for additional evidentiary development.  
By rating decision dated in December 2007, the RO granted 
service connection for PTSD.  This is a complete grant of the 
benefit sought on appeal.  The issue of entitlement to 
service connection for PTSD is no longer in appellate status.  


FINDINGS OF FACT

1.  A June 1997 RO decision denied service connection for 
peripheral neuropathy; the veteran was notified thereof and 
of his appellate rights by letter dated later that month and 
he did not file an appeal.

2.  Some of the evidence received subsequent to the June 1997 
RO decision bears directly and substantially upon the issue 
of entitlement to service connection for peripheral 
neuropathy and, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Peripheral neuropathy was not present during active duty 
or for many years thereafter.

4.  The currently existing peripheral neuropathy has been 
treated for more than two years.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision which denied entitlement to 
service connection for peripheral neuropathy is final.  38 
U.S.C.A. 7105(c) (West 2002).

2.  Some of the evidence received since the June 1997 rating 
decision which denied entitlement to service connection for 
peripheral neuropathy is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 5107, 
5108, 7105 (West 2002); 38 C.F.R. 3.156 (2000).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in November 2002, August 2003, 
May 2004 and July 2007 that addressed all four notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Specific to requests to reopen, as is this case, the claimant 
must also be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the July 2007 letter included all the 
information required by the Kent case.  The claim was 
thereafter readjudicated as set out in the December 2007 
supplemental statement of the case.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although all the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran was scheduled for a VA examination to aid his 
claim.  However, in October 2006, he reported that he was 
unable to attend the VA examination due to medical problems 
and vehicle problems.  He requested that a decision be made 
based on the evidence of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In February 2007, the veteran reported that 
he had no further evidence to submit in support of his claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Analysis

In March 1992, the veteran submitted a claim of entitlement 
to service connection for peripheral neuropathy.  The RO 
denied service connection for peripheral neuropathy in a 
February 1997 rating decision.  

In May 1997, the veteran requested that his claim of 
entitlement to service connection for peripheral neuropathy 
be "reopened."  The same month, the RO again denied service 
connection for peripheral neuropathy.  

The RO readjudicated the claim in June 1997 as a result of 
receiving a pertinent VA clinical record dated in April 1997.  
The claim was again denied.  The RO noted that current 
evidence indicated the veteran had been diagnosed with 
peripheral neuropathy.  The RO found that the evidence 
showing that the veteran currently experienced peripheral 
neuropathy was not material to show that the peripheral 
neuropathy became manifest to a compensable degree within one 
year from the last exposure to herbicides which would have 
been 1969.  The RO informed the veteran of this decision via 
correspondence dated in June 1997.  

In May 1998, the veteran submitted a request that his claim 
for peripheral neuropathy be "reopened" as there was enough 
new medical evidence for the RO to "reconsider" the claim.  
The Board finds that the terms "reopen" and "reconsider" 
do not constitute a notice of disagreement.  A written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201.  
While special wording is not required, the notice of 
disagreement must be in writing and in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  The 
Board finds the use of the words "reopened" and 
"reconsidered" does not express a desire to contest the 
results of the June 1997 rating decision.  No other 
communication was received within one year of the 
notification of the June 1997 rating decision which could be 
construed as a notice of disagreement.  38 C.F.R. § 
20.302(a).  The June 1997 RO decision is final.  38 U.S.C.A. 
7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the Court held that the prior holding in Justus 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

The evidence of record at the time of the June 1997 RO 
decision which denied service connection for peripheral 
neuropathy consists of the service treatment records and 
private and VA clinical records.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for peripheral neuropathy.  
Clinical evaluation of all systems was normal at the time of 
the December 1969 separation examination.  No defects or 
diagnoses were reported.  No pertinent abnormalities were 
indicated on a Report of Medical History the veteran 
completed in December 1969.  

An April 1997 VA clinical record included an impression of 
possible peripheral neuropathy of an unknown cause.  

The evidence added to the record subsequent to the June 1997 
rating decision consists of private and VA clinical records.  
The most significant of this evidence is a document dated in 
August 1998 from a private physician, Dr. D.W.D, which 
includes a diagnosis of peripheral neuropathy secondary to 
Agent Orange.  Accompanying this record is a letter from the 
veteran indicating that Dr. D.W.D. had reviewed all the 
veteran's service medical records as well as the other 
medical evidence of record with VA and determined that the 
peripheral neuropathy was a direct result of exposure to 
herbicides while the veteran was stationed in Vietnam.  The 
veteran alleged that he was hospitalized for a period of time 
but he was never informed why.  He wrote that his condition 
did manifest while he was in the service but was never 
diagnosed correctly.  

The Board finds the August 1998 document from the private 
physician constitutes new and material evidence.  The 
evidence provides a link between the veteran's active duty 
service and the currently existing peripheral neuropathy.  
This evidence bears directly and substantially upon the issue 
of entitlement to service connection for peripheral 
neuropathy and, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the veteran's 
claim of service connection for peripheral neuropathy has 
been reopened.

The Board will adjudicate the claim of entitlement to service 
connection for peripheral neuropathy, to include as secondary 
to Agent Orange exposure on a de novo basis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This requirement has been met in the 
current case.  Associated with the claims file are numerous 
VA and private medical records which include diagnoses of 
peripheral neuropathy.  A May 1998 Doctor's Statement 
included a diagnosis of peripheral neuropathy.  A March 1998 
private clinical record included a diagnosis of peripheral 
neuropathy.  A  March 1998 insurance form completed by a 
private doctor included a diagnosis of peripheral neuropathy.  


It was indicated on the form that the veteran first consulted 
the physician for the problem in March 1986.  It was also 
indicated that the veteran was still under the physician's 
care for the disability

An August 1998 clinical record from Dr. D.W.D. includes a 
diagnosis of peripheral neuropathy secondary to Agent Orange.  
The veteran submitted a statement in August 1998 indicating 
that Dr. D.W.D. had reviewed all the veteran's service 
medical records as well as the other medical evidence of 
record with VA and determined that the peripheral neuropathy 
was a direct result of exposure to herbicides while the 
veteran was stationed in Vietnam.  The veteran alleged that 
he was hospitalized for a period of time but he was never 
informed why.  He wrote that his condition did manifest while 
he was in the service but was never diagnosed correctly.  

A September 1998 private clinical record included the 
annotation that the veteran had a history of peripheral 
neuropathy and sacral neuropathy secondary to Agent Orange 
exposure.  A VA clinical record dated in March 2000 includes 
a diagnosis of peripheral neuropathy.  A May 2000 VA clinical 
record includes the annotation that the veteran related a 
history of peripheral neuropathy secondary to Agent Orange by 
his account, which he has suffered since Vietnam.  A private 
clinical record dated in July 2000 included a diagnosis of 
history of peripheral neuropathy.  The veteran referenced 
that he had peripheral neuropathy from Vietnam.  A VA 
clinical record dated in May 2002 includes a diagnosis of 
peripheral neuropathy.  It was noted that the veteran was 
complaining of peripheral neuropathy related to Agent Orange 
while in the service.  A VA clinical record dated in June 
2002 includes an assessment of peripheral neuropathy.  It was 
noted that the veteran was offered a neurological consult in 
St. Louis but he declined.  It was noted that the veteran had 
been complaining of peripheral neuropathy related to Agent 
Orange when he was in the service.  

The veteran claims that his peripheral neuropathy is due to 
exposure to herbicides during his tour in Vietnam.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the 


Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The following diseases are associated with herbicide exposure 
for the purposes of the presumption: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. § 
3.309(e), Note 2.  For the presumption to apply, the 
veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date the veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  

This presumption does not apply to the veteran for two 
reasons.  First, the veteran was not diagnosed with 
peripheral neuropathy until 1998 which is many years after 
his discharge from service (and, by implication, service in 
Vietnam).  The Board notes the veteran alleged that he had 
had peripheral neuropathy since active duty and that he was 
hospitalized for an unknown cause which he alleged was 
actually peripheral neuropathy which was never diagnosed.  
The Board finds that these statements do not provide 
competent evidence of the presence of peripheral neuropathy 
during active duty or manifestation of the disability within 
one year of leaving Vietnam.  The Board finds that peripheral 
neuropathy is not a disorder which is capable of being 
diagnosed by a lay person.  He is not reporting on observable 
symptoms, he is advancing a diagnosis of peripheral 
neuropathy which is beyond a layman's competence.  

The Board further finds that the presumption of service 
connection based on herbicide exposure is not applicable as 
the competent evidence of record indicates that the veteran 
as been treated for peripheral neuropathy for more than 
fifteen years and it has not resolved.  As set out above, an 
insurance form which was completed by a private physician in 
March 1998 indicates that the veteran first consulted the 
physician for medical problems, including peripheral 
neuropathy, in March 1986, and that the veteran was still 
receiving treatment for the disability.  

Due to the fact that there is no competent evidence of record 
of the presence of peripheral neuropathy within one year of 
the veteran's service in Vietnam and as the currently 
diagnosed peripheral neuropathy has been treated for more 
than two years from the date on onset, the Board finds that 
presumptive service connection for peripheral neuropathy is 
not warranted.  There is no actual diagnosis of acute or 
subacute peripheral neuropathy.  

The Board notes that the August 1998 clinical record from the 
private health care provider includes a diagnosis of 
peripheral neuropathy secondary to Agent Orange.  
Significantly, the opinion does not contain reasons and bases 
supporting the conclusion that a relationship exists between 
the peripheral neuropathy and Agent Orange.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  The examiner did not cite to any 
medical treatises or any other competent reference material 
to support his conclusion that the veteran's peripheral 
neuropathy which manifested many years after active duty was 
due to exposure to herbicides.  

The veteran has reported that the physician who produced the 
August 1998 clinical record had access to and reviewed all 
the service medical records as well as other medical evidence 
on record with VA.  The Board notes that the August 1998 
clinical record does not reflect any such review.  
Furthermore, the service medical records were completely 
silent as to any complaints of, diagnosis of or treatment for 
peripheral neuropathy.  They do not support the veteran's 
allegation.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board notes that some of the clinical records associated 
with the claims file include statements that the veteran has 
peripheral neuropathy as a result of exposure to Agent 
Orange.  These statements, however, are merely recitations by 
the health care providers of a history provided by the 
veteran.  The Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

The only other evidence which links peripheral neuropathy to 
the veteran's exposure to herbicides while on active duty is 
the veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of peripheral neuropathy is 
without probative value. 

The Board further finds that service connection for 
peripheral neuropathy cannot be established on the 
alternative direct incurrence basis.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As noted above, the 
veteran's service treatment records are completely 
unremarkable for any complaints, diagnosis of, or treatment 
for peripheral neuropathy.  There is no competent evidence of 
record which links peripheral neuropathy directly to the 
veteran's active duty service.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy.  When, as here, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral neuropathy 
has been reopened.  The appeal is granted to that extent 
only.  

Service connection for peripheral neuropathy is not 
warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


